Per Curiam. Appellants timely appealed from the Carroll County Chancery Court’s judgment, and on appeal, the appellants’ brief was scheduled due on July 23, 1995. While this appeal was pending, appellants apparently caused a writ of execution to be issued below, seeking satisfaction of the trial court’s judgment, and as a result, appellees assert the appellants’ judgment has been satisfied in full. Appellees now move to dismiss appellants’ appeal, stating the appellants have accepted the benefits of their judgment. Appellants respond, asserting among other things that their having accepted benefits of a judgment alleged to be inadequate is not a waiver of their right to appeal. Appellants also move to stay the briefing schedule in this appeal, so a corrected or supplemental record can be filed.  First, we grant appellants’ motion to stay and remand this cause to the trial court to settle the record under Ark. R. App. P. 6(e). Second, we direct the parties to include along with the other points on appeal the issue raised in appellees’ motion to dismiss appeal. Appellants shall have thirty days from the date of this per curiam to file a supplemental record and their brief shall be due thirty days thereafter.